  Case 1:19-cr-00115-TWT-LTW Document 124 Filed 04/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            AT L AN T A DIVISION


 UNITED STATES OF AMERICA,

  Plaintiff,

         v.                                   CRIMINAL FILE NO.
                                              NO. 1:19-CR- 115-2-TWT
 BRYAN ALEXANDER ARCHILA
 MATEO,

 Defendant.

                                      ORDER

       This is a criminal action. It is before the Court on the Report and

Recommendation [Doc. 115] of the Magistrate Judge recommending denying

the Defendant’s Motion to Suppress Evidence [Doc. 61 & 104]. The facts of the

case are set forth in the thorough and well-reasoned Report and

Recommendation. There was no violation of United States v. Mitchell, 565 F.

3d 1347 (11th Cir. 2009) because any delay in securing the Phone Warrant

did not cause a significant interference with the Defendant’s possessory

interest in the phone. In addition, the delay in obtaining the warrant was

reasonable under the totality of the circumstances. There was abundant

probable cause to obtain the Phone Warrant. There was no Miranda violation

involved in obtaining the password to the Defendant’s phone. The search of the

Acura was not unduly prolonged and the necessity to impound the vehicle

made a search of it inevitable. None of the Defendant’s Objections to the Report



T:\ORDERS\USA\19\19cr115-2\r&r.docx
  Case 1:19-cr-00115-TWT-LTW Document 124 Filed 04/09/21 Page 2 of 2




and Recommendation have any merit. The Court approves and adopts the

Report and Recommendation as the judgment of the Court. The Defendant’s

Motion to Suppress Evidence [Doc. 61 & 104] are DENIED.

       SO ORDERED, this 9 day of April, 2021.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




                                           2
T:\ORDERS\USA\19\19cr115-2\r&r.docx
